Exhibit 10.1

INTERNATIONAL ALUMINUM CORPORATION
1991 STOCK OPTION PLAN

1.         PURPOSE

The Plan is intended to provide incentive to key employees and directors of the
Corporation and its Subsidiaries, to encourage proprietary interest in the
Corporation, to encourage such key employees to remain in the employ of the
Corporation and its Subsidiaries or such key directors to remain in the service
of the Corporation and its Subsidiaries, and to attract new employees and
directors with outstanding qualifications.

2.         DEFINITIONS.  Unless otherwise defined herein or the context
otherwise requires, the capitalized terms used herein shall have the following
meanings:

(a)   “Act” shall mean the Securities Act of 1933, as amended.

(b)   “Administrator” shall mean the Board or the Committee, whichever shall be
administering the Plan from time to time in the discretion of the Board, as
described in Section 4 of the Plan.

(c)   “Board” shall mean the Board of Directors of the Corporation.

(d)   “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e)   “Committee” shall mean the committee appointed by the Board in accordance
with Section 4 of the Plan.

(f)    “Common Stock” shall mean the $1.00 par value Common Stock of the
Corporation and any class of shares into which such Common Stock hereafter may
be converted or reclassified.

(g)   “Corporation” shall mean INTERNATIONAL ALUMINUM CORPORATION, a California
corporation.

(h)   “Disability” shall mean a medically determinable physical or mental
impairment which has made an individual incapable of engaging in any substantial
gainful activity.  A condition shall be considered a Disability only if (i) it
can be expected to result in death or has lasted or it can be expected to last
for a continuous period of not less than

1


--------------------------------------------------------------------------------




twelve (12) months, and (ii) the Administrator, based upon medical evidence, has
expressly determined that Disability exists.

(i)    “Employee” shall mean an individual who is employed (within the meaning
of Section 3401 of the Code and the regulations thereunder) by the Corporation
or a Subsidiary.

(j)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(k)   “Exercise Price” shall mean the price per Share of Common Stock,
determined by the Administrator, at which an Option may be exercised.

(l)    “Fair Market Value” shall mean the value of one (1) Share of Common
Stock, determined as follows:

(i)    If the Shares are traded on an exchange or over-the-counter on the
National Market System (the “NMS”) of the National Association of Securities
Dealers, Inc. Automated Quotation System (“NASDAQ”), (A) if listed on an
exchange, the closing price as reported for composite transactions on the
business day immediately prior to the date of valuation or, if no sale occurred
on that date, then the mean between the closing bid and asked prices on such
exchange on such date, and (B) if traded on the NMS, the last sales price on the
business day immediately prior to the date of valuation or, if no sale occurred
on such date, then the mean between the highest bid and the lowest asked prices
as of the close of business on the business day immediately prior to the date of
valuation, as reported in the NASDAQ system;

(ii)   If the Shares are not traded on an exchange or the NMS but are otherwise
traded over-the-counter, the mean between the highest bid and lowest asked
prices quoted in the NASDAQ system as of the close of business on the business
day immediately prior to the date of valuation or, if on such day such security
is not quoted in the NASDAQ system, the mean between the representative bid and
asked prices on such date in the domestic over-the-counter market as reported by
the National Quotation Bureau, Inc., or any similar successor organization; and

(iii)  If neither clause (i) nor (ii) above applies, the fair market value as
determined by the Administrator in good faith.  Such determination shall be
conclusive and binding on all persons.

(m)  “Incentive Stock Option” shall mean an option described in Section 422(b)
of the Code.

(n)   “Nonstatutory Stock Option” shall mean an option not described in Section
422(b), 423(b) or 424(b) of the Code.

2


--------------------------------------------------------------------------------




(o)   “Option” shall mean any stock option granted pursuant to the Plan.  An
Option shall be granted on the date the Administrator takes the necessary action
to approve the grant.  However, if the minutes or appropriate resolutions of the
Administrator provide that an Option is to be granted as of a date in the
future, the date of grant shall be that future date.

(p)   “Option Agreement” shall mean a written stock option agreement evidencing
a particular Option.

(q)   “Optionee” shall mean a Participant who has received an Option.

(r)    “Participant” shall have the meaning assigned to it in Section 5(a)
hereof.

(s)   “Plan” shall mean this INTERNATIONAL ALUMINUM CORPORATION 1991 Stock
Option Plan, as it may be amended from time to time.

(t)    “Purchase Price” shall mean the Exercise Price multiplied by the number
of Shares with respect to which an Option is exercised.

(u)   “Retirement” shall mean the voluntary cessation of employment by an
Employee upon the attainment of age sixty-five (65) and the completion of not
less than ten (10) years of service with the Corporation or a Subsidiary.

(v)   “Share” shall mean one share of Common Stock, adjusted in accordance with
Section 10 of the Plan (if applicable).

(w)  “Subsidiary” shall mean any subsidiary corporation of the Corporation as
defined in Section 424(f) of the Code.

3.         EFFECTIVE DATE

The Plan was adopted by the Board effective August 15, 1991 subject to the
approval of the Corporation’s stockholders pursuant to Section 15 hereof.

4.         ADMINISTRATION

The Plan shall be administered, in the discretion of the Board from time to
time, by the Board or by a Committee which shall be appointed by the Board.  The
Board may from time to time remove members from, or add members to, the
Committee.  Vacancies on the Committee, however caused, shall be filed by the
Board.  The Committee shall be composed of disinterested directors, i.e.,
directors who have not, during the one year prior to service as an

3


--------------------------------------------------------------------------------




administrator of the Plan, been granted or awarded equity securities pursuant to
the Plan or any other plan of the Corporation or any of its affiliates, other
than a plan which would not negate such director’s status as “disinterested”
pursuant to Rule 16b-3 promulgated under the Exchange Act.  There shall be at
least two directors serving on the Committee at any time.  The Board shall
appoint one of the members of the Committee as Chairman.  The Administrator
shall hold meetings at such times and places as it may determine.  Acts of a
majority of the Administrator at which a quorum is present, or acts reduced to
or approved in writing by the unanimous consent of the members of the
Administrator, shall be the valid acts of the Administrator.

The Administrator shall from time to time at its discretion select the Employees
and directors who are to be granted Options, determine the number of Shares to
be subject to Options to be granted to each Optionee and designate such Options
as Incentive Stock Options or Nonstatutory Stock Options, except that no
Incentive Stock Option may be granted to a non-Employee director.  A Committee
or Board member shall in no event participate in any determination relating to
Options held by or to be granted to such Committee or Board member.  The
interpretation and construction by the Administrator of any provision of the
Plan or of any Option or Option Agreement shall be final.  No member of the
Administrator shall be liable for any action or determination made in good faith
with respect to the Plan or any Option.

5.         PARTICIPATION

(a)   Eligibility

The Optionees shall be such persons (collectively, “Participants”; individually
a “Participant”) as the Administrator may select from among the following
classes of persons, subject to the terms and conditions of Section 5(b) below:

(i)  Employees (who may be officers, whether or not they are directors); and

(ii)  Directors of the Corporation or of a Subsidiary.

Notwithstanding provisions of the first paragraph of this Section 5(a), the
Administrator may at any time or from time to time designate one or more
directors as being ineligible for selection as Participants in the Plan for any
period or periods of time.

(b)   Ten-Percent Stockholders

A Participant who owns more than ten percent (10%) of the total combined voting
power of all classes of outstanding

4


--------------------------------------------------------------------------------




stock of the Corporation, its parent or any of its Subsidiaries shall not be
eligible to receive an Option unless (i) the Exercise Price of the Shares
subject to such Option is at least one hundred ten percent (110%) of the Fair
Market Value of such Shares on the date of grant and (ii) such Option by its
terms is not exercisable after the expiration of five (5) years from the date of
grant.

(c)   Stock Ownership

For purposes of Section 5(b) above, in determining stock ownership, a
Participant shall be considered as owning the stock owned, directly or
indirectly, by or for his or her brothers and sisters, spouse, ancestors and
lineal descendants.  Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be considered as being owned
proportionately by or for its shareholders, partners or beneficiaries.  Stock
with respect to which such Participant holds an Option shall not be counted.

(d)   Outstanding Stock

For purposes of Section 5(b) above, “outstanding stock” shall include all stock
actually issued and outstanding immediately after the grant of the Option to the
Optionee.  “Outstanding stock” shall not include shares authorized for issue
under outstanding Options held by the Optionee or by any other person.

6.         STOCK

The stock subject to Options granted under the Plan shall be Shares of the
Corporation’s authorized but unissued or reacquired Common Stock.  The aggregate
number of Shares which may be issued upon exercise of Options under the Plan
shall not exceed 500,000.  The number of Shares subject to Options outstanding
at any time shall not exceed the number of Shares remaining available for
issuance under the Plan.  In the event that any outstanding Option for any
reason expires or is terminated, the Shares allocable to the unexercised portion
of such Option may again be made subject to an Option.  The limitations
established by this Section 6 shall be subject to adjustment in the manner
provided in Section 10 hereof upon the occurrence of an event specified in that
Section.

7.         TERMS AND CONDITIONS OF OPTIONS

(a)   Stock Option Agreements

Each Option shall be evidenced by an Option Agreement in such form as the
Administrator shall from time to time determine.  Such Option Agreements need
not be identical but shall comply with and be subject to the terms and
conditions set

5


--------------------------------------------------------------------------------




forth in this Section 7.

(b)   Nature of Option

Each Option shall state whether it is an Incentive Stock Option or a
Nonstatutory Stock Option.

(c)   Number of Shares

Each Option shall state the number of Shares to which it pertains and shall
provide for the adjustment thereof in accordance with the provisions of Section
10 hereof.

(d)   Exercise Price

Each Option shall state the Exercise Price.  The Exercise Price in the case of
any Incentive Stock Option shall not be less than the Fair Market Value on the
date of grant and, in the case of an Incentive Stock Option granted to an
Optionee described in Section 5(b) hereof, shall not be less than one hundred
ten percent (110%) of the Fair Market Value on the date of grant.  The Exercise
Price in the case of any Nonstatutory Stock Option shall not be less than eighty
percent (80%) of the Fair Market Value on the date of grant.

(e)   Medium and Time of Payment

The Purchase Price shall be payable in full in United States dollars upon the
exercise of the Option; provided, however, that if the applicable Option
Agreement so provides, or the Administrator, in its sole discretion otherwise
approves thereof, the Purchase Price may be paid by the surrender of Shares in
good form for transfer, owned by the person exercising the Option and having a
Fair Market Value on the date of exercise equal to the Purchase Price, or in any
combination of cash and Shares, so long as the sum of the cash so paid and the
Fair Market Value of the Shares so surrendered equals the Purchase Price.

If the Corporation determines that it is required to withhold state or Federal
income tax as a result of the exercise of an Option, as a condition to the
exercise thereof, an Optionee must make arrangements satisfactory to the
Corporation to enable it to satisfy such withholding requirements before the
Optionee shall be permitted to exercise the Option.

(f)    Term and Non-Transferability of Options

Each Option shall state the time or times when all or part thereof becomes
exercisable.  No Option, including Incentive Stock Options, shall be exercisable
after the expiration of ten (10) years from the date it was granted.  During the
lifetime of the Optionee, the Option shall be exercisable only by

6


--------------------------------------------------------------------------------




the Optionee or the Optionee’s guardian or legal representative and shall not be
assignable or transferable.  In the event of the Optionee’s death, the Option
shall not be transferable by the Optionee other than by will or the laws of
descent and distribution.  Any other attempted alienation, assignment, pledge,
hypothecation, attachment, execution or similar process, whether voluntary or
involuntary, with respect to all or any part of any Option or right thereunder,
shall be null and void and, at the Corporation’s option shall cause all of the
Optionee’s rights under the Option to terminate.

(g)   Cessation of Employment (Except by Death, Disability or Retirement

If an Optionee ceases to be an Employee for any reason other than his or her
death, Disability or Retirement, such Optionee shall have the right, subject to
the restrictions referred to in Section 7(f) above, to exercise the Option at
any time within thirty (30) days after cessation of employment, but except as
otherwise provided in the applicable Option Agreement, only to the extent that,
at the date of cessation of employment, the Optionee’s right to exercise such
Option had accrued pursuant to the terms of the applicable Option Agreement and
had not previously been exercised.  An Option Agreement may, in the sole
discretion of the Administrator, but need not, provide that the Option shall
cease to be exercisable on the date of such cessation if such cessation arises
by reason of such Employee’s misconduct.  An Employee shall be considered to
have been terminated for misconduct if he or she resigns, is discharged or
otherwise termination on account of conviction of a felony or any crime of moral
turpitude, misappropriation of the assets of the Corporation or any Subsidiaries
or any affiliate, continued or repeated insobriety or illegal drug use,
continued or repeated absence from service during the usual working hours of the
employee’s position for reasons other than Disability or sickness, or refusal to
carry out a reasonable direction of the Board or of the chief executive officer
of the Corporation or of any other person designated by such chief executive
officer.

For purposes of this Section 7(g) the employment relationship shall be treated
as continuing intact while the Optionee is on military leave, sick leave or
other bona fide leave of absence (to be determined in the sole discretion of the
Administrator).  The foregoing notwithstanding, in the case of an Incentive
Stock Option, employment shall not be deemed to continue beyond the thirtieth
(30th) day after the Optionee ceased active employment, unless the Optionee’s
reemployment rights are guaranteed by statute or by contract.

(h)   Death of Optionee

If an Optionee dies while a Participant, or after

7


--------------------------------------------------------------------------------




ceasing to be a Participant but during the period in which he or she could have
exercised the Option under this Section 7, and has not fully exercised the
Option, then the Option may be exercised in full, subject to the restrictions
referred to in Section 7(f) above, at any time within twelve (12) months after
the Optionee’s death by the executor or administrator of his or her estate of by
any person or persons who have acquired the Option directly from the Optionee by
bequest or inheritance, but, except as otherwise provided in the applicable
Option Agreement, only to the extent that, at the date of death, the Optionee’s
right to exercise such Option had accrued and had not been forfeited pursuant to
the terms of the applicable Option Agreement and had not previously been
exercised.

(i)    Disability of Optionee

If an Optionee ceases to be an Employee by reason of Disability, such Optionee
shall have the right, subject to the restrictions referred to in Section 7(f)
above, to exercise the Option at any time within twelve (12) months after such
cessation of employment, but, except as provided in the applicable Option
Agreement, only to the extent that, at the date of such cessation of employment,
the Optionee’s right to exercise such Option had accrued pursuant to the terms
of the applicable Option Agreement and had not previously been exercised.

(j)    Retirement of Optionee

If an Optionee ceases to be an Employee by reason of Retirement (and not on
account of misconduct as determined in Section 7(g)), such Optionee shall have
the right, subject to the restrictions referred to in Section 7(f) above, to
exercise the Option at any time within ninety (90) days after cessation of
employment, but only to the extent that, at the date of cessation of employment,
the Optionee’s right to exercise such Option had accrued pursuant to the terms
of the applicable Option Agreement and had not previously been exercised.

(k)   Rights as a Stockholder

No one shall have rights as a stockholder with respect to any Shares covered by
an Option until the date of the issuance of a stock certificate for such
Shares.  No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property), distributions or other rights
for which the record date is prior to the date such stock certificate is issued,
except as expressly provided in Section 10 hereof.

(l)    Modification, Extension and Renewal of Options

Within the limitations of the Plan, the

8


--------------------------------------------------------------------------------




Administrator may modify an Option, accelerate the rate at which an Option may
be exercised (including, without limitation, permitting an Option to be
exercised in full without regard to the installment or vesting provisions of the
applicable Option Agreement or whether the Option is at the time exercisable, to
the extent it has not previously been exercised), extend or renew outstanding
Options or accept the cancellation of outstanding Options (to the extent not
previously exercised) for the granting of new Options in substitution therefor. 
The foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair any rights or obligations under any
Option previously granted.

(m)  Notice of Sale

Until the later of the second anniversary of the grant of any Incentive Stock
Option and the first anniversary of the issuance of any Stock (“incentive
stock”) pursuant to the exercise of an Incentive Stock Option, the stock
transfer records of the Corporation (whether maintained by it or by an transfer
agent of the Common Stock) shall reflect that any certificates issued or to be
issued representing incentive stock in connection with such exercise must be
registered in the name of the beneficial holder (and not in any “street name”)
until transferred to a third party, and that the transfer agent shall notify the
Corporation in a case of any requested transfer of such incentive stock during
that period.  In addition, the certificate or certificates registered in the
name of the beneficial holder representing the incentive stock issued upon such
exercise will bear the following legend during such period:

“Solely to assist the issuer of the shares represented by this certificate,
until the later of the second anniversary of the date of grant of the Option
under which the certificate was originally issued or one year from the date of
original issuance of the shares represented by the certificate, the Transfer
Agent will notify the issuer of the shares represented hereby of any requested
transfer by the original registered holder.”

(n)   Other Provisions

An Option Agreement authorized under the Plan may contain such other provisions
not inconsistent with the terms of the Plan (including, without limitation,
restrictions upon the exercise of the Option) as the Administrator shall deem
advisable.

9


--------------------------------------------------------------------------------




(o)   Substitution of Options

Notwithstanding any inconsistent provisions or limits under the Plan, in the
event the Corporation acquires (whether by purchase, merger or otherwise) all or
substantially all of the outstanding capital stock or assets of another
corporation or in the event of any reorganization or other transaction
qualifying under Section 424 of the Code, the Administrator may, in accordance
with the provisions of that Section, substitute options under the Plan for
options under the plan of the acquired company provided (i) the excess of the
aggregate fair market value of the shares subject to an option immediately after
the substitution over the aggregate option price of such shares is not more than
the similar excess immediately before such substitution and (ii) the new option
does not give persons additional benefits, including any extension of the
exercise period.

8.         LIMITATION OF ANNUAL AWARDS

The aggregate Fair Market Value (determined as of the date an Option is granted)
of the Shares with respect to which Incentive Stock Options are exercisable for
the first time by any Optionee during any calendar year under the Plan and all
other plans maintained by the Corporation, its parent or its Subsidiaries, shall
not exceed $100,000.

9.         TERM OF PLAN

Options may be granted pursuant to the Plan until the expiration of the Plan ten
years after the effective date referred to in Section 3.

10.       EFFECT OF CERTAIN EVENTS

(a)   Stock Splits and Dividends

Subject to any required action by stockholders, the number of Shares covered by
the Plan as provided in Section 6 hereof, the number of Shares covered by each
outstanding Option and the Exercise Price thereof shall be proportionately
adjusted for any increase or decrease in the number of issued Shares resulting
from a subdivision or consolidation of Shares or the payment of a stock dividend
(but only if paid in Common Stock) or any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Corporation.

(b)   Merger, Sale of Assets, Liquidation

Subject to any required action by stockholders, if the Corporation shall merge
with another corporation and the Corporation is the surviving corporation in
such merger and under

10


--------------------------------------------------------------------------------




the terms of such merger the shares of Common Stock outstanding immediately
prior to the merger remain outstanding and unchanged, each outstanding Option
shall continue to apply to the Shares subject thereto and shall also pertain and
apply to any additional securities and other property, if any, to which a holder
of the number of Shares subject to the Option would have been entitled as a
result of the merger.  If the Corporation sells all, or substantially all, of
its assets or the Corporation merges (other than a merger of the type described
in the immediately preceding sentence) or consolidates with another corporation,
this Plan and each Option shall terminate, but only after each Optionee (or the
successor in interest) has been given the right to exercise any unexpired Option
or Options in full or in part without regard to the installment or vesting
provisions of any Option Agreement.  This right shall be exercisable for the
period of twenty (20) days ending five (5) days before the effective date of the
sale, merger, or consolidation (or such longer period as the Administrator may
specify).  Alternatively, in its sole and absolute discretion, the surviving or
acquiring corporation (or the parent company of the surviving or acquiring
corporation) may tender to any Optionee (or successor in interest) a substitute
option or options to purchase shares f the surviving or acquiring corporation
(or the parent corporation of the surviving or acquiring corporation).  The
substitute option shall contain all terms and provisions required substantially
to preserve the rights and benefits of all Options then held by the Optionee (or
successor in interest) receiving the substitute option.  Any other dissolution
or liquidation of the Company shall cause each Option to terminate.

At the discretion of the Administrator, an Option exercised in contemplation of
the consummation of the sale of all or substantially all of the assets of the
Corporation or a merger (other than a merger of the type described in the first
sentence of the immediately preceding paragraph) or consolidation of the
Corporation with another corporation, may be conditioned upon such sale, merger
or consolidation becoming effective.

(c)   Adjustment Determination

To the extent that the foregoing adjustments relate to securities of the
Corporation, such adjustments shall be made by the Administrator, whose
determination shall be conclusive and binding on all persons.

(d)   Limitation on Rights

Except as expressly provided in this Section 10, the Optionee shall have no
rights by reason of any subdivision or consolidation of shares of stock of any
class, the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class or by reason of any dissolution,

11


--------------------------------------------------------------------------------




liquidation, merger or consolidation or spin-off of assets or stock of another
corporation, and any issue by the Corporation of shares of stock of any class,
or securities convertible into shares of stock of any class, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option.  The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Corporation to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

(e)   Change in Control

In the event of a pending or threatened takeover bid, tender offer or exchange
offer for twenty percent (20%) or more of the outstanding Common Stock or any
other class of stock or securities of the Company (other than a tender offer or
exchange offer made by the Company or any Subsidiary), whether or not deemed a
tender offer under applicable Federal or state law, or in the event that any
person makes any filing under Section 13(d) or 14(d) of the Exchange Act with
respect to the Company, other than a filing on Form 13G or Form 13D, the Board
may in its sole discretion, without obtaining stockholder approval, take on or
more of the following actions to the extend not inconsistent with other
provisions of the Plan:

(a)                                  Accelerate the exercise dates of any
outstanding Option, or make the Option fully vested and exercisable;

(b)                                 Pay cash to any or all holders of Options in
exchange for the cancellation of their outstanding Options; or

(c)                                  Make any other adjustments or amendments to
the Plan and outstanding Options and substitute new Options for outstanding
Options.

11.       SECURITIES LAW REQUIREMENTS

(a)   Legality of Issuance

No Shares shall be issued upon the exercise of any Option unless and until the
Corporation has determined that:

(i)  it and the Optionee have taken all actions required to register the offer
and sale of the Shares under the Act, or to perfect an exemption from the
registration requirements thereof;

12


--------------------------------------------------------------------------------


(ii)  any applicable listing requirement of any stock exchange on which the
Common Stock is listed has been satisfied; and

(iii)  any other applicable provision of state or Federal law has been
satisfied.

(b)   Restrictions on Transfer; Representations of Optionee; Legends

Regardless of whether the offering and sale of Shares under the Plan has been
registered under the Act or has been registered or qualified under the
securities laws of any state, the Corporation may impose restrictions upon the
sale, pledge or other transfer of such Shares (including the placement of
appropriate legends on stock certificates) if, in the judgment of the
Corporation and its counsel, such restrictions are necessary or desirable in
order to achieve compliance with the provisions of the Act, the securities laws
of any state or any other law.  In the event that the sale of Shares under the
Plan is not registered under the Act but an exemption is available which
requires an investment representation or other representation, each Optionee
shall be required to represent that such Shares are being acquired for
investment, and not with a view to the sale or distribution thereof, and to make
such other representations as are deemed necessary or appropriate by the
Corporation and its counsel.  Stock certificates evidencing Shares acquired
under the Plan pursuant to an unregistered transaction shall bear the following
restrictive legend and such other restrictive legends as are required or deemed
advisable under the provisions of any applicable law:

“THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”).  ANY TRANSFER OR PLEDGE OF SUCH SECURITIES
WILL BE INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO
SUCH TRANSFER OR IN THE OPINION OF COUNSEL FOR THE ISSUER SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER OR PLEDGE TO COMPLY WITH THE ACT.”

Any determination by the Corporation and its counsel in connection with any of
the matters set forth in this Section 11 shall be conclusive and binding on all
persons.

(c)   Registration or Qualification of Securities

The Corporation may, but shall not be obligated to, register or qualify the sale
of Shares under the Act or any other applicable law.  The Corporation shall not
be obligated to take any affirmative action in order to cause the sale of Shares
under the Plan to comply with any law.

13


--------------------------------------------------------------------------------




(d)   Exchange of Certificates

If, in the opinion of the Corporation and its counsel, any legend place don a
stock certificate representing Shares sold under the Plan is no longer required,
the holder of such certificate shall be entitled to exchange such certificate
for a certificate representing the same number of Shares but without such
legend.

14


--------------------------------------------------------------------------------




12.       AMENDMENT OF THE PLAN

The Board may from time to time, with respect to any Shares at the time not
subject to Options, suspend or discontinue the Plan or revise or amend it in any
respect whatsoever except that, without the approval of the Corporation’s
stockholders, no such revision or amendment shall:

(a)       Materially increase the benefits accruing to Participants under the
Plan;

(b)       Increase the number of Shares which may be issued under the Plan;

(c)       Change the designation in Section 5 hereof with respect to the classes
of persons eligible to receive Options; or

(d)       Amend this Section 12 to defeat its purpose

13.       EXCHANGE ACT

If the Common Stock is registered under the Exchange Act, the Plan shall be
amended by the Board from time to time to the extent necessary or advisable, in
the judgment of the Board after having consulted with Corporation’s counsel, to
enable Participants who are officers or directors of the Corporation and who are
generally subject to the duties established by Section 16(a) or 16(b) of the
Exchange Act (“Section 16 Requirements”) with respect to purchases and sales of
equity securities of the Corporation, to obtain the benefits of such exclusions
or exemptions from the Section 16 Requirements as may be established by the
Securities and Exchange Commission from time to time by rule, regulation,
administrative order or interpretation (whether such interpretation is made by
such Commission or staff) with respect to (i) the receipt of Options, (ii) the
exercise, modification, extension, cancellation, exchange, termination or
expiration of Options (iii) the purchase of Common Stock upon the exercise of
Options, and (iv) the sale of Common Stock received upon the exercise of
Options.  Anything in the Plan to the contrary notwithstanding, such amendments
may be made without approval of the Corporation’s stockholders unless and to the
extent that, in the judgment of the Board after consulting with the
Corporation’s counsel, stockholder approval of such an amendment is a
prerequisite to effectuating a desired exclusion or exemption from the Section
16 Requirements.

14.       APPLICATION OF FUNDS

The proceeds received by the Corporation from the sale of Common Stock pursuant
to the exercise of an Option will be used for general corporate purposes.

15


--------------------------------------------------------------------------------




15.       APPROVAL OF SHAREHOLDERS

The Plan shall be subject to approval by the affirmative vote of a majority of
the shares represented and voting at a duly held meeting at which a quorum is
present no later than October 31, 1991.  Prior to such approval, Options may be
granted but shall not be exercisable.  Any amendment described in Section 12
shall also be subject to approval by the Corporation’s stockholders.

16.       EXECUTION

To record the adoption of the Plan by the Board on August 15, 1991 the
Corporation has caused an authorized officer to affix the Corporate name hereto.

 

INTERNATIONAL ALUMINUM CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ John P. Cunningham

 

 

 

 

President

 

 

16


--------------------------------------------------------------------------------